Fitzgerald, J.
The defendant, having been convicted of the crime of murder in the first degree, is incarcerated in State prison awaiting the execution of a judgment of death. Application is made by defendant’s brother-in-law for an order permitting him to visit defendant. The affidavit on which the motion is based recites that deponent’s wife (sister of the defendant) has visited the defendant on several occasions, that deponent is informed that the defendant has requested deponent to visit him, and deponent is desirous of fulfilling defendant’s request. The pertinent part of section 491 of the Code of Criminal Procedure is as follows: “ From the time of said delivery to the said agent and warden, until the infliction of the punishment of death upon him, unless he shall be lawfully discharged from such imprisonment, the defendant shall be kept in solitary confinement at said State prison, and no person shall be allowed access to him without an order of the court, except the officers of the prison, his counsel, his physician, a priest or minister of religion, if he shall desire one, and the members of his family.” The statute contemplates the existence at times of peculiar and unusual conditions which would justify visitation of defendant by others than those enumerated. Substantial and persuasive reasons should exist for the entry of such an order. Something more than the defendant’s whim or expressed desire is required. Otherwise the purpose of the statute is defeated. No compelling reasons exist herein for favorable action. Denied.